 Case 3:19-cv-01399-BJD-MCR Document 9 Filed 06/19/20 Page 1 of 2 PageID 53




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION
                               CASE NO.: 3:19-cv-1399-J-39MCR

DAIMEON MOSLEY,

         Plaintiff,

v.

PISCES 2, INC.,
d/b/a MCDONALD’S,

      Defendant.
________________________________________/
                              NOTICE OF PENDING SETTLEMENT

         Plaintiff, DAIMEON MOSLEY (“Plaintiff”) and Defendant, PISCES 2, INC., d/b/a

MCDONALD’S (“Defendant”), by and through undersigned counsel, pursuant to Local Rule 3.08,

hereby give notice that Plaintiff and Defendant (“Parties”) have reached an agreement for the

resolution of this matter and are in the process of finalizing settlement documents. The Parties

respectfully request that the Court stay all matters and pending deadlines in this action and grant

the Parties thirty (30) days to finalize the settlement documents and file proper pleadings to close

this matter out.

Dated:                6/19/2020

                                              BY:    /s/ Jason S. Weiss
                                                     Jason S. Weiss
                                                     Jason@jswlawyer.com
                                                     Florida Bar No. 356890
                                                     WEISS LAW GROUP, P.A.
                                                     5531 N. University Drive, Suite 103
                                                     Coral Springs, FL 33067
                                                     Tel: (954) 573-2800
                                                     Fax: (954) 573-2798
                                                     Attorneys for Plaintiff
 Case 3:19-cv-01399-BJD-MCR Document 9 Filed 06/19/20 Page 2 of 2 PageID 54




                                   CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 19th day of June, 2020, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system which automatically gives

notice to all counsel of record.


                                           BY: /s/ Jason S. Weiss
                                                   Jason S. Weiss
                                                   Jason@jswlawyer.com
                                                   Florida Bar No. 356890
